Citation Nr: 9931732	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-04 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel




INTRODUCTION

The veteran had two periods of active service from April 1984 
to September 1986 and October 1987 to October 1991.

The veteran failed to report for scheduled evaluations and 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado followed the procedures set forth in 
38 C.F.R. § 3.655(c) discontinuing the veteran's 
compensation.  She did not disagree with that decision, so it 
is not within the jurisdiction of the Board of Veterans' 
Appeals (Board) for review.  

The veteran subsequently reported for examination and, based 
on those results, the RO granted a 10 percent evaluation.  
The veteran appealed that determination.  

The veteran now resides within the jurisdiction of the 
Atlanta, Georgia, RO.  The veteran was previously represented 
by an agency of the State of Colorado.  At her hearing at the 
Atlanta RO, the veteran declined representation.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected hypertension is manifested by the 
need for continuous medication for control.  Diastolic 
pressure is not predominantly 110 or more.  Systolic pressure 
is not predominantly 200 or more.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.7 and Code 7101 
(1997, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, her assertion 
that her service-connected disability warrants a higher 
rating raises a plausible claim.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of her increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Prior to January 12, 1998, hypertensive vascular disease 
(essential arterial hypertension) was rated as 10 percent 
disabling where the diastolic pressure was predominantly 100 
or more; or where continuous medication was shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more.  A 20 percent rating was 
assigned where the diastolic pressure was predominantly 110 
or more with definite symptoms.  The next higher rating, 40 
percent, required diastolic pressure which was predominantly 
120 or more and moderately severe symptoms.  The highest 
rating assignable under this code, 60 percent, required 
diastolic pressure predominantly 130 or more and severe 
symptoms.  The 40 percent and 60 percent ratings, required 
careful attention to diagnosis and repeated blood pressure 
readings.  38 C.F.R. Part 4, Code 7101 (1997).  

Effective January 12, 1998, hypertensive vascular disease 
(essential arterial hypertension) will be rated as 10 percent 
disabling where the diastolic pressure is predominantly 100 
or more; or where systolic pressure is predominantly 160 or 
more, or as a minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating will be assigned where the diastolic pressure is 
predominantly 110 or more or the systolic pressure is 
predominantly 200 or more.  The next higher rating, 40 
percent, requires diastolic pressure which is predominantly 
120 or more.  The highest rating assignable under this code 
is 60 percent which requires diastolic pressure predominantly 
130 or more.  38 C.F.R. Part 4, Code 7101 (1999). 

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Following the reduction for failure to cooperate, the veteran 
reported for examination in October 1997.  Although she 
reported higher blood pressures, the readings by a trained 
physician were 130/100 sitting, 130/100 standing, and 130/92 
recumbent.  

Subsequent private medical records show blood pressures of 
140/80 in September 1998, 189/122 in December 1998, and 
162/100 in January 1999.  On VA examination in February 1999, 
blood pressure was 171/100.   

The veteran has asserted that she has various complications 
and physical symptoms due to her hypertension; however, there 
is no evidence from a competent medical professional which 
links additional symptomatology to the service-connected 
hypertension.  Thus the assertions that there are additional 
complications warranting a higher or additional ratings do 
not raise well grounded claims.  

The veteran can assert that her disability warrants a higher 
rating.  However, the findings of the trained medical 
professionals are substantially more probative.  That is 
particularly so where the findings are measurements taken by 
professionals using instruments requiring specific training 
in their use.  

The current 10 percent rating is appropriate where the 
diastolic pressure is predominantly 100 or more; or where 
systolic pressure is predominantly 160 or more, or as a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  The next higher rating, 
20 percent, requires diastolic pressure which is 
predominantly 110 or more or the systolic pressure which is 
predominantly 200 or more.  The evidence from the trained 
medical professional indicates that there was one blood 
pressure reading in December 1998 which exceeded the current 
rating criteria.  This one finding does not show a blood 
pressure which is predominantly 110 or more.  Rather, the 
preponderance of the evidence presents diastolic readings 
which are predominantly less than 110.  Therefore, the 
preponderance of evidence is against a higher rating.  
38 U.S.C.A. § 5107(b) (West 1991).  




ORDER

An increased rating for hypertension is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals




 

